91 F.3d 136
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Jonathan E. SMITH, a/k/a John Smith, Defendant--Appellant.
No. 95-5855.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided June 27, 1996.

William Lee Davis, III, Lumberton, North Carolina, for Appellant.  Janice McKenzie Cole, United States Attorney, Robert E. Skiver, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Jonathan E. Smith appeals from the district court's imposition of his sentence for drug trafficking and firearms violations.  We affirm.


2
Smith's argument centers around his contention that the district court's findings were insufficient to justify a two-level enhancement for obstruction of justice pursuant to U.S.S.G. § 3C1.1.  He concedes that the district court found that he lied about material matters, but contends that a finding of "lying" is insufficient to prove an intent to deceive under United States v. Dunnigan, 507 U.S. 87 (1993).  The tantamount concern expressed by Dunnigan is that prior to applying a § 3C1.1 increase for perjury to an objecting defendant, the district court must find that the defendant's false statements were intended to deceive, as opposed to being mere inadvertent falsehoods occasioned by loss of memory.  We find that the district court's characterization of Smith's statements as "lies" satisfies this concern because a lie, by definition, implicates an intent to deceive.  As Smith has raised no other objections to his sentence, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED